Exhibit 10.24

 

PANDORA MEDIA, INC.

 

2011 Equity Incentive Plan

 

NOTICE OF RESTRICTED STOCK UNIT GRANT

FOR NON-U.S. PARTICIPANTS

 

«Recipient»

 

You have been granted the number of restricted stock units (the “RSUs”), each
representing one share of Common Stock of Pandora Media, Inc. (the “Company”)
(the “Shares”), as follows:

 

Date of Grant:

 

«GrantDate»

 

 

 

Total Number of RSUs Granted:

 

«NoofShares»

 

 

 

Vesting Commencement Date:

 

«VestingCommenceDate»

 

 

 

Vesting/Exercise Schedule:

 

So long as your Continuous Service Status continues, the RSUs shall vest in
accordance with the following schedule: «VestingSchedule»

 

By accepting these RSUs, you agree that these RSUs are granted under and
governed by the terms and conditions of the Pandora Media, Inc. 2011 Equity
Incentive Plan, the Restricted Stock Unit Agreement for Non-U.S. Participants
(the “Agreement”) and any addendum for your country (the “Addendum”).  The
Agreement and Addendum are attached hereto and incorporated by reference herein.

 

In addition, you agree and acknowledge that your rights to any Shares underlying
the RSUs will be earned only as you provide services to the Company or any of
its affiliates over time and that nothing in this Notice of Restricted Stock
Unit Grant for Non-U.S. Participants or the attached documents confers upon you
any right to continue your employment or consulting relationship with the
Company or any of its affiliates for any period of time, nor does it interfere
in any way with your right or the Company’s or any affiliate’s right, as
applicable, to terminate that relationship at any time, for any reason.

 

 

 

 

PANDORA MEDIA, INC.

 

 

 

 

 

 

 

 

By:

 

«Recipient»

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

PANDORA MEDIA, INC.

 

2011 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

FOR NON-U.S. PARTICIPANTS

 

1.                        Grant of Award.  Pandora Media, Inc., a Delaware
corporation (the “Company”), hereby grants to you (“Participant”) the number of
RSUs (each representing a share of Common Stock of the Company) set forth in the
Notice of Restricted Stock Unit Grant for Non-U.S. Participants (the “Notice”),
subject to the terms, definitions and provisions of the Pandora Media, Inc. 2011
Equity Incentive Plan (the “Plan”) adopted by the Company, which is incorporated
in this Agreement by reference. Unless otherwise defined in this Agreement, the
terms used in this Agreement shall have the meanings defined in the Notice or
the Plan, as applicable.  The terms and conditions of this Restricted Stock Unit
Agreement for Non-U.S. Participants (this “Agreement”), to the extent not
controlled by the terms and conditions contained in the Plan, are as follows:

 

1.              Vesting.  The RSUs shall become vested on the vesting schedule
set forth in the Notice, subject to Participant remaining in Continuous Service
Status on the applicable vesting date.

 

For purposes of the RSUs, Participant’s Continuous Service Status will be
considered terminated as of the date Participant is no longer actively providing
services to the Company and its Affiliates (regardless of the reason for such
termination and whether or not later to be found invalid or in breach of
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment agreement, if any), and Participant’s right to vest
in the RSUs under the Plan, if any, will terminate as of such date and will not
be extended by any notice period (e.g., Participant’s Continuous Service Status
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under employment laws in the jurisdiction where
Participant is employed or the terms of Participant’s employment agreement, if
any); the Committee shall have the exclusive discretion to determine when
Participant is no longer actively providing services for purposes of the RSU
grant (including whether Participant may still be considered in Continuous
Service Status while on a leave of absence).

 

2.              Forfeiture of Unvested RSUs.  Immediately upon termination of
Participant’s Continuous Service Status for any reason (including death or
disability), any unvested RSUs shall be forfeited without consideration.

 

3.              Conversion into Common Stock.  Shares will be issued on the
applicable vesting date (or, to the extent not administratively feasible, as
soon as practicable thereafter).  As a condition to such issuance, Participant
shall have satisfied his or her Tax-Related Items as specified in Section 4 of
this Agreement and shall have completed, signed and returned any documents and
taken any additional action that the Company

 

2

--------------------------------------------------------------------------------


 

deems appropriate to enable it to accomplish the delivery of the Shares.  In no
event will the Company be obligated to issue a fractional Share. 
Notwithstanding the foregoing, (i) the Company shall not be obligated to deliver
any Shares during any period when the Company determines that the conversion of
a RSU or the delivery of Shares hereunder would violate any federal, state or
other applicable laws and/or may issue Shares subject to any restrictive legends
that, as determined by the Company’s counsel, is necessary to comply with
securities or other regulatory requirements, (ii) Participant understands that
the Company is under no obligation to register or qualify the Shares with the
SEC or any state or foreign securities commission or to seek approval or
clearance from any governmental authority for the issuance or sale of the
Shares, (iii) Participant agrees that the Company shall have unilateral
authority to amend the Plan and the Agreement without Participant’s consent to
the extent necessary to comply with securities or other laws applicable to
issuance of Shares, and (iv) the date on which Shares are issued may include a
delay in order to provide the Company such time as it determines appropriate to
address Tax-Related Items and other administrative matters.

 

4.              Tax Treatment.  Participant acknowledges that, regardless of any
action taken by the Company or, if different, Participant’s employer (the
“Employer”) the ultimate liability for all income tax, social insurance, payroll
tax, fringe benefits tax, payment on account or other tax-related items related
to Participant’s participation in the Plan and legally applicable to Participant
(“Tax-Related Items”) is and remains Participant’s responsibility and may exceed
the amount actually withheld by the Company or the Employer.  Participant
further acknowledges that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including, but not limited to, the
grant, vesting or settlement of the RSUs, the subsequent sale of Shares acquired
pursuant to such settlement and the receipt of any dividends; and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the RSUs to reduce or eliminate Participant’s liability for
Tax-Related Items or achieve any particular tax result.  Further, if Participant
is subject to Tax-Related Items in more than one jurisdiction between the date
of grant and the date of any relevant taxable or tax withholding event, as
applicable, Participant acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

 

Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items.  In this regard,
Participant acknowledges that the obligations with regard to all Tax-Related
Items may be satisfied in any of the following manners determined by the Company
(and the Company may with notice to Participant require any of the following
methods):

 

(i)                                     by withholding from Participant’s wages
or other cash compensation paid to Participant by the Company and/or the
Employer; or

 

(ii)                                  by withholding from proceeds of the sale
of Shares acquired upon settlement of the RSUs either through a voluntary sale
or through a mandatory sale

 

3

--------------------------------------------------------------------------------


 

(whether through a broker or otherwise) arranged by the Company (on
Participant’s behalf pursuant to this authorization without further consent);

 

(iii)                               by the Company withholding a number of
Shares that would otherwise be issued under the RSUs; or

 

(iv)                              by payment by Participant to the Company in
cash or by check of an amount equal to the Tax-Related Items.

 

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case Participant will receive a refund of any over-withheld amount in cash
and will have no entitlement to the common stock equivalent.  If the obligation
for Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
Participant is deemed to have been issued the full number of Shares subject to
the vested RSUs, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items.  If the obligation for
Tax-Related Items is satisfied by selling a number of Shares, Participants
acknowledges that such Shares may be sold as part of a block trade with other
participants of the Plan.

 

The Company may refuse to issue or deliver the Shares or the proceeds of the
sale of Shares, if Participant fails to comply with Participant’s obligations in
connection with the Tax-Related Items.

 

5.              Restrictions on Transfer.  Participant understands and agrees
that the RSUs may not be sold, given, transferred, assigned, pledged or
otherwise hypothecated by the holder.

 

6.              Nature of Grant.  In accepting the grant, Participant
acknowledges, understands and agrees that:

 

(i)                                     the Plan is established voluntarily by
the Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time, to the extent permitted by
the Plan;

 

(ii)                                  the grant of the RSUs is voluntary and
occasional and does not create any contractual or other right to receive future
grants of RSUs, or benefits in lieu of RSUs, even if RSUs have been granted in
the past;

 

(iii)                               all decisions with respect to future RSUs or
other grants, if any, will be at the sole discretion of the Company;

 

(iv)                              Participant is voluntarily participating in
the Plan;

 

(v)                                 the RSUs and the Shares subject to the RSUs
are not intended to replace any pension rights or compensation;

 

4

--------------------------------------------------------------------------------


 

(vi)                              the RSUs and the Shares subject to the RSUs,
and the income and value of same, are not part of normal or expected
compensation or salary for any purpose, including, without limitation, the
calculation any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments, and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any other Affiliate;

 

(vii)                           the grant of the RSUs does not establish a
service or employment relationship between Participant and the Company or any
Affiliate;

 

(viii)                        the future value of the underlying Shares is
unknown, indeterminable and cannot be predicted with certainty;

 

(ix)                              no claim or entitlement to compensation or
damages shall arise from forfeiture of the RSUs resulting from the termination
of Participant’s Continuous Service Status (for any reason whatsoever whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is employed or the terms of Participant’s
employment or service agreement, if any), and in consideration of the grant of
the RSUs to which Participant is otherwise not entitled, Participant irrevocably
agrees never to institute any claim against the Company, the Employer or any
other Affiliate, waives his or her ability, if any, to bring any such claim, and
releases the Company, the Employer or any other Affiliates from any such claim;
if, notwithstanding the foregoing, any such claim is allowed by a court of
competent jurisdiction, then, by participating in the Plan, Participant shall be
deemed irrevocably to have agreed not to pursue such claim and agrees to execute
any and all documents necessary to request dismissal or withdrawal of such
claim;

 

(x)                                 unless otherwise provided in the Plan or by
the Company in its discretion, the grant of RSUs and the benefits evidenced by
this Agreement do not create any entitlement to have the RSUs transferred to, or
assumed by, another company nor be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Common Stock of the
Company; and

 

(xi)                              Participant acknowledges and agrees that
neither the Company, the Employer nor any other Affiliate shall be liable for
any foreign exchange rate fluctuation between Participant’s local currency and
the United States Dollar that may affect the value of the RSUs or the underlying
Shares or of any amounts due to Participant pursuant to the settlement of the
RSUs or the subsequent sale of any Shares.

 

7.              Certificates. Certificates, transfer agent book entries or other
evidence of ownership as determined by the Company issued in respect of the
Shares shall, unless the Committee otherwise determines, be registered in the
name of Participant. The stock certificate, if any, shall carry such appropriate
legends, and such written instructions shall be given to the Company transfer
agent, as may be deemed necessary or advisable by counsel to the Company in
order to comply with the requirements of the U.S. Securities Act of 1933, any
state securities laws or any other applicable laws.

 

5

--------------------------------------------------------------------------------


 

8.              No Stockholder Rights.  Participant will have no voting or other
rights as the Company’s other stockholders with respect to the Shares until
issuance of the Shares.

 

9.              No Employment/Service Rights.  Neither this Agreement nor the
grant of the RSUs hereby confers on Participant any right to continue in the
employ or service of the Company, the Employer or any other Affiliate or
interferes in any way with the right of the Company, the Employer or any other
Affiliate, as applicable, to determine the terms of Participant’s employment or
service.

 

10.       No Advice Regarding Grant.  The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding Participant’s participation in the Plan, or Participant’s acquisition
or sale of the underlying Shares.  Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

 

11.       Data Privacy.  Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
Participant’s personal data as described in this Agreement and any other grant
materials by and among, as applicable, the Employer, the Company and its other
Affiliates for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.

 

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all RSUs or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (the “Data”), for the exclusive purpose of
implementing, administering and managing Participant’s participation in the
Plan.

 

Participant understands that Data will be transferred to Merrill Lynch, or such
other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan.  Participant understands that the recipients of the
Data may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than Participant’s country.  Participant understands that if he or
she resides outside the United States, he or she may request a list of the
service providers that assist the Company with the plan administration and
related processing of Data by contacting his or her local human resources
representative.  Participant authorizes the Company, Merrill Lynch and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing his or her participation in the
Plan.  Participant understands that Data will be held only as long as is
necessary to

 

6

--------------------------------------------------------------------------------


 

implement, administer and manage Participant’s participation in the Plan. 
Participant understands if he or she resides outside the United States, he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative.  Further,
Participant understands that he or she is providing the consents herein on a
purely voluntary basis.  If Participant does not consent, or if Participant
later seeks to revoke his or her consent, his or her employment status or
service and career with the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing Participant’s consent is that the
Company would not be able to grant Participant RSUs or other equity awards or
administer or maintain such awards.  Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan.  For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.

 

12.       Governing Law and Venue.  The RSUs and the provisions of this
Agreement are governed by, and subject to, the laws of the State of California,
without regard to the conflict of law provisions.  For purposes of any action,
lawsuit or other proceedings brought to enforce this Agreement, relating to it,
or arising from it, the parties hereby submit to and consent to the sole and
exclusive jurisdiction of the courts of Alameda County, California, or the
federal courts for the United States for the Northern District of California,
and no other courts, where this grant is made and/or to be performed.

 

13.       Language.  If Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

 

14.       Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.

 

15.       Severability.  The provisions of this Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

16.       Addendum. Notwithstanding any provisions in this Agreement, the RSUs
shall be subject to any special terms and conditions set forth in any Addendum
to this Agreement for Participant’s country.  Moreover, if Participant relocates
to one of the countries included in the Addendum, the special terms and
conditions for such country will apply to Participant, to the extent the Company
determines that the application of

 

7

--------------------------------------------------------------------------------


 

such terms and conditions is necessary or advisable for legal or administrative
reasons.  The Addendum constitutes part of this Agreement.

 

17.       Imposition of Other Requirements.  The Company reserves the right to
impose other requirements on Participant’s participation in the Plan, on the
RSUs and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.

 

18.       Waiver.  Participant acknowledges that a waiver by the Company of
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
Participant or any other participants.

 

19.       Entire Agreement; Terms of Plan, Interpretations.  Participant
acknowledges that he has received and reviewed a copy of the Plan.  This
Agreement (including the Notice and the Addendum) contains the entire
understanding of the parties hereto in respect of the subject matter contained
herein.  This Agreement together with the Plan supersedes all prior agreements
and understandings between the parties hereto with respect to the subject matter
hereof. This Agreement and the terms and conditions herein set forth are subject
in all respects to the terms and conditions of the Plan, which shall be
controlling.  All interpretations or determinations of the Committee and/or the
Board shall be binding and conclusive upon Participant and his legal
representatives on any question arising hereunder.

 

8

--------------------------------------------------------------------------------


 

ADDENDUM TO THE

 

PANDORA MEDIA, INC.

 

2011 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

FOR NON-U.S. PARTICIPANTS

 

This Addendum includes additional terms and conditions that govern the RSUs
granted to Participant under the Plan if Participant resides and/or works in one
of the countries listed below.  Certain capitalized terms used but not defined
in this Addendum have the meanings set forth in the Plan and/or Agreement.

 

This Addendum also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to Participant’s
participation in the Plan.  The information is based on the securities, exchange
control and other laws in effect in the respective countries as of January
2013.  Such laws are often complex and change frequently.  As a result, the
Company strongly recommends that Participant not rely on the information in this
Addendum as the only source of information relating to the consequences of
Participant’s participation in the Plan because the information may be out of
date when the RSUs vest and/or Participant sells any Shares acquired under the
Plan.

 

In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation and the Company is not in a position
to assure Participant of any particular result.  Accordingly, Participant is
advised to seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to Participant’s situation.

 

Finally, if Participant is a citizen or resident of a country other than the one
in which Participant is currently working, is considered a resident of another
country for local law purposes or transfers employment and/or residency between
countries after the date of grant, the information contained herein may not be
applicable to Participant in the same manner.  In addition, the Company shall,
in its sole discretion, determine to what extent the additional terms and
conditions included herein shall apply to Participant under these circumstances.

 

NEW ZEALAND

 

There are no country-specific provisions.

 

9

--------------------------------------------------------------------------------